Citation Nr: 0802620	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-28 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether the veteran's substantive appeal to a September 2002 
rating decision that denied an earlier effective date for an 
award of service connection for post-traumatic stress 
disorder (PTSD) was timely filed.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Togus, Maine, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In a June 2005 statement, the veteran appears to have raised 
the issue of entitlement to payment or reimbursement of 
unauthorized medical expenses and in June 2006 and October 
2007 he submitted documents apparently related to this claim.  
As this claim has not been adjudicated, it is referred to the 
RO for the appropriate action.


FINDINGS OF FACT

1. An RO rating decision in September 2002 denied an earlier 
effective date for an award of service connection for PTSD. 
The veteran was notified of the decision in a letter dated in 
September 2002.

2. The RO received correspondence in August 2003 that was 
construed as the veteran's notice of disagreement (NOD) in 
regard to the September 2002 rating decision.  The RO issued 
a statement of the case (SOC) on October 4, 2004.  He was 
notified as to the time limits for filing a substantive 
appeal.  

3. The veteran filed a substantive appeal, VA Form 9, which 
was received by the RO on February 28, 2005, more than one 
year after the rating decision and more than 60 days after 
the issuance of the SOC.  


CONCLUSION OF LAW

The veteran's substantive appeal of the September 2002 rating 
decision that denied an earlier effective date for an award 
of service connection for PTSD was not timely filed.  38 
U.S.C.A. §§ 7105(d)(3), 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.302(b), 20.305 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published. 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The issue in this case is whether the veteran perfected an 
appeal to the Board in a timely manner as required by statute 
and regulation.  There is no allegation of missing records or 
documents, nor has any relevant argument been presented that 
requires additional evidentiary development of any kind.  As 
there is no dispute in regard to the underlying facts of this 
case, and as the Board has denied the claim as a matter of 
law, the VCAA is not applicable.  See Wensch v. Principi, 15 
Vet. App. 362, 367-68 (2001).  Given the foregoing, there is 
no issue as to whether VA has complied with its duty to 
notify the veteran of the respective duties of VA and the 
claimant in obtaining evidence, and there is no reasonable 
possibility that any further assistance by VA in developing 
evidence would help the veteran to substantiate his claim.  
38 U.S.C.A. §§ 5102, 5103, 5103A; Sabonis v. Brown, 6 Vet 
App. 426, 439 (1994) (remands that would only result in 
additional burdens being placed on VA with no benefit flowing 
to a veteran are to be avoided).

For the same reason, there is no application of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) to this 
case as there is no additional notice or development which 
would change the outcome.

Accordingly, it is not prejudicial to the veteran for the 
Board to decide this matter without further development.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

The issue in this case is whether the veteran filed a timely 
substantive appeal in regard to a September 2002 RO rating 
decision that denied an earlier effective date for an award 
of service connection for PTSD.  The formality of perfecting 
an appeal to the Board is a clear and unambiguous statutory 
and regulatory scheme that requires the filing of both an NOD 
and a substantive appeal.  Roy v. Brown, 5 Vet. App. 554 
(1993).

The steps to be taken to perfect an appeal to the Board, 
following an adverse determination by an Agency of Original 
Jurisdiction (AOJ), are set out fully in statute and 
regulations.  An appeal consists of a timely filed NOD in 
writing and, after an SOC has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200.  A substantive appeal consists of a properly 
completed VA Form 9, "Appeal to the Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  The claimant is afforded a 
period of sixty days from the date the SOC is mailed to file 
the formal appeal, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever is later.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The date of 
mailing of the SOC will be presumed to be the same as the 
date of the SOC, and the date of mailing of the determination 
will be presumed to be the same as the date of that letter, 
for purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(b).

An extension for filing a substantive appeal may be granted 
on motion filed prior to the expiration of the time limit 
described above.  38 C.F.R. § 20.303.

If a claimant fails to file a substantive appeal in a timely 
manner, he is statutorily barred from appealing the RO's 
decision.  Roy, 5 Vet. App. at 556 (1993).  While the AOJ may 
close the case for failure to respond after receipt of the 
SOC, questions as to the timeliness and adequacy of the 
response are determined by the Board.  38 U.S.C.A. § 
7105(d)(3).

In this case, the determination being appealed is an RO 
rating decision dated in September 2002.  The file contains a 
letter dated that same month, in which the RO advised the 
veteran of the denial of an earlier effective date of the 
award of service connection for PTSD.  The veteran filed 
correspondence that was construed as an NOD that was received 
by the RO in August 2003.  The RO issued an SOC on October 4, 
2004; the RO sent the SOC to the veteran on that same date 
with a cover letter, a VA Form 9, and a discussion of his 
appeals options.  

Pursuant to the statutes and regulations cited above, the 
veteran was required to file a substantive appeal within one 
year of the issuance of the determination being appealed 
(i.e., not later than September 2003) or within sixty days of 
the mailing of the SOC (i.e., not later than December 3, 
2004), whichever was later.  The veteran's substantive appeal 
(VA Form 9, dated February 23, 2005) was not received at the 
RO until February 28, 2005, several months after the appeals 
period ended. 

An application for review on appeal shall not be entertained 
unless it is in conformity with 38 U.S.C.A. Chapter 71. 38 
U.S.C.A. § 7108.  Accordingly, since the veteran's 
application for review of the RO's September 2002 rating 
decision is not in conformity with 38 U.S.C.A. Chapter 71, it 
must be rejected as a matter of law.

As noted above, an extension for filing a substantive appeal 
may be granted on motion filed prior to the expiration of the 
time limit described above.  38 C.F.R. § 20.303.  Review of 
the claims file discloses no correspondence from the veteran 
to VA during the appeals window that can be construed as a 
request for such an extension.  

The record does not show, and the veteran has not argued, 
that VA failed to advise the veteran of the procedures 
required to perfect an appeal, nor does the record show any 
correspondence from the veteran to VA during the appeals 
period that could be construed as a timely substantive 
appeal.  Rather, in September 2005, the veteran stated that 
his substantive appeal should have been accepted because he 
was prevented from a timely filing by illness and surgery.  
The Board is cognizant of the veteran's contentions.  
Nonetheless, the veteran did not file a timely substantive 
appeal with the September 2002 rating decision and there is 
no statute, regulation, or case law establishing that 
equitable tolling is applicable to the filing of a 
substantive appeal.  See generally McPhail v. Nicholson, 19 
Vet. App. 30, 33 (2005) (wherein the Court discussed, but did 
not decide, the issue of whether equitable tolling applies 
under 38 U.S.C.A. § 7105).

The Board notes that the veteran was in fact advised of 
appellate procedures, including time limits for filing, both 
in the RO's September 2002 letter to the veteran informing 
him of the initial rating decision and in the cover letter 
dated October 4, 2004, which the RO sent to the veteran with 
the SOC of that date, that clearly notified the veteran that 
if he desired to continue his appeal he would need to file a 
VA Form 9 (enclosed with the letter).

In summary, in the absence of a timely substantive appeal, 
the petition for appellate review of the issue of an earlier 
effective date for an award of service connection for PTSD is 
rejected in accordance with 38 U.S.C.A. § 7108.  Further, in 
the absence of a timely appeal, the September 2002 rating 
decision denying an earlier effective date for an award of 
service connection for PTSD is final.  McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).

(CONTINUED ON NEXT PAGE)






ORDER

A substantive appeal having not been timely filed in regard 
to the September 2002 rating decision that denied an earlier 
effective date for an award of service connection for PTSD, 
the petition for appellate review of that decision is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


